01/12/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: PR 21-0005


                                       PR 21-0005
                                                                              FILED
                                                                              JAN 1 2 2021
 IN RE THE MOTION OF BARRY                                                 Bowen Greenwood
                                                                              f Supreme CourL
 SULLIVAN FOR ADMISSION TO THE                                      O R IYIEMfe. of mootan.
 BAR OF THE STATE OF MONTANA




      Barry Sullivan has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Sullivan has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of .any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Barry Sullivan may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Suprerne Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
B ar of Montana.
      DATED this a- day of January, 2021.
    Justices




2